Citation Nr: 0707352	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  97-00 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
residuals of a back injury.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
dysthymia.

3.  Entitlement to service connection for nicotine addition 
(claimed on a direct basis only).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
December 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from the following rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California:  (1) a January 1992 rating decision that denied 
the veteran's application to reopen a previously denied claim 
of service connection for a low back disability; (2) an April 
1996 rating decision that denied the veteran's application to 
reopen a claim of service connection for PTSD; and (3) a 
December 1998 rating decision that denied the veteran's 
claims of service connection for nicotine addition and 
dysthymia.  

After the veteran's Notice of Disagreement (NOD) was received 
in July 1995, the RO issued additional rating decisions in 
April 1996 and December 1997 which confirmed and continued 
the January 1992, April 1996 and December 1997 rating 
actions.   

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in February 1998.  In July 2000, the 
veteran testified at personal hearing before one of the 
undersigned Veterans Law Judges.  In November 2006, the 
veteran testified at another personal hearing, before one of 
the undersigned Veterans Law Judges.  Transcripts of his 
testimony have been associated with the claims file.

The case was remanded to the RO by the Board in February 2001 
for additional development and adjudicative action.  

In a December 2004 rating decision, service connection for 
PTSD was granted, effective May 6, 1992.  The veteran 
disagreed with the effective date assigned for the grant of 
service connection for PTSD, and submitted a timely NOD in 
April 2005.  The RO issued a Statement of the Case (SOC) in 
July 2005.  The Board is unable to locate a VA Form 9, 
substantive appeal, or other document in lieu thereof in the 
claims file; however, the veteran and his representative 
assert that the veteran did timely perfect his appeal as to 
the issue of entitlement to an effective date prior to May 6, 
1992 for the grant of service connection for PTSD.  The 
veteran submitted a copy of a July 2005 letter to the RO from 
the veteran's representative which referred to a VA Form 9.  
The Board refers the matter to the RO for appropriate action.  

In a May 2005 supplemental statement of the case (SSOC), the 
RO reopened the issue of service connection for a low back 
disability because new and material evidence had been 
received since the last final denial.  Although it is evident 
that the RO did, in fact, reopen the previously denied claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has made it clear that even if an RO makes an initial 
determination to reopen a claim, the Board must still review 
the RO's preliminary decision in that regard.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).  In this case, the Board also 
reopens the claim, as noted herein below; however, since the 
RO has already had an opportunity to further develop the 
record and conduct a de novo review of the reopened claim, 
based on the evidence in its entirety, a decision by the 
Board on the merits of the veteran's claim of entitlement to 
service connection for residuals of a back injury at this 
juncture is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In a July 2005 rating decision, the initial 30 percent rating 
for the service-connected PTSD was increased to 50 percent, 
effective on April 26, 2005.  To the Board's knowledge, the 
veteran has not disagreed with that determination.  

In a September 2005 signed statement from the veteran, he 
withdrew his appeal as to the issues of service connection 
for nicotine addiction (on a direct basis) and dysthymia, and 
he requested that the RO address a new claim of entitlement 
to service connection for nicotine addition on a secondary 
basis, claimed as due to, or aggravated by, the service-
connected PTSD.  In an April 2006 rating decision, service 
connection for nicotine addition on a secondary basis was 
denied.  To the Board's knowledge, the veteran has not 
disagreed with that determination.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  In a September 1972 rating decision, the RO denied the 
veteran's original claim of service connection for residuals 
of a back injury; the RO confirmed and continued that denial 
in an August 1977 rating decision.  The veteran did not 
timely appeal either determination.  

2.  New evidence has been presented since the RO's August 
1977 decision which bears directly and substantially on the 
veteran's claim of service connection for residuals of a back 
injury and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The medical evidence of record does not establish that 
the veteran's current back disability, if any, was first 
manifest during service, or within a year after discharge 
from service, or that it is related to any disease or injury 
incurred in or aggravated by service.  

4.  On September 30, 2005, prior to the promulgation of a 
decision in the appeal, the RO received the veteran's signed 
request to withdraw from appellate status the issues of 
entitlement to service connection for nicotine addiction (on 
a direct basis), and whether new and material evidence has 
been submitted to reopen the claim of service connection for 
dysthymia.  





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issues of entitlement to 
service connection for nicotine addiction (on a direct 
basis), and whether new and material evidence has been 
received to reopen a claim of service connection for 
dysthymia, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The RO's August 1977 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been received since the 
RO's August 1977 rating decision which denied service 
connection for a back injury, thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001 & 2006).

4.  A current, chronic back disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. § § 1110, 1112, 1131, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

As noted hereinabove, in correspondence from the veteran 
dated September 2005, the veteran specifically indicated his 
intent to drop the issues of entitlement to service 
connection for a nicotine addiction (on a direct basis) and 
dysthymia.  

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).  

In this case, the veteran (appellant) has withdrawn this 
appeal as to the issues of entitlement to service connection 
for nicotine addiction (on a direct basis) and whether new 
and material evidence has been received to reopen a 
previously denied claim of service connection for dysthymia; 
hence, there remain no allegations of errors of fact or law 
for appellate consideration with regard to those issues.  
Accordingly, the Board does not have jurisdiction to review 
the issues of entitlement to service connection for nicotine 
addiction (on a direct basis) and whether new and material 
evidence has been received to reopen a previously denied 
claim of service connection for dysthymia, and they are 
therefore dismissed.

II.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done because the current 
duty-to-assist regulations were not in effect until several 
years after the initial unfavorable AOJ decision was issued.  
However, as discussed below, the Board finds that the duty-
to-assist notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In an April 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims, and the 
effect of this duty upon his claims.  In addition, the 
veteran was advised, by virtue of a detailed May 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  
Additionally, an October 2006 letter to the veteran provided 
additional notification regarding initial ratings and how 
effective dates are assigned.  We therefore find that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the SSOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2006), and 
it specifically advised the veteran to submit all evidence in 
his possession that pertained to his claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
is mindful of the veteran's assertions that there are 
additional Coast Guard medical records and personnel records 
which exist, that would show continuity of back 
symptomatology from September 1971 to the time of his 
discharge in December 1971.  The RO and the veteran have 
attempted to locate any such records through appropriate 
channels; however, no records from that time period were 
located.  Thus, for these reasons, any failure in the timing 
or language of duty-to-assist notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The RO has already indicated that no additional 
service records are obtainable.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom.  Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the reopened 
claim of service connection for the claimed residuals of a 
back injury is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

III.  New and Material Evidence

In a September 1972 decision, the RO denied service 
connection for residuals of a back injury.  The basis of the 
denial was that the veteran's discharge examination from 
December 1971 did not show a current, chronic low back 
disability.  A notice of disagreement was not received within 
the subsequent one-year period.

In an August 1977 decision, the RO confirmed and continued 
the prior denial of service connection for residuals of a 
back injury.  That decision also noted that the veteran 
suffered a back injury in 1976 and any current symptoms were 
unrelated to service.  A notice of disagreement was not 
received within the subsequent one-year period.  

Currently, the appellant contends that his December 1971 
discharge examination report was inaccurate; that his current 
back symptoms are related to documented in-service treatment 
for back pain, and that he was unable to seek VA treatment 
after service until his discharge was upgraded to honorable 
in 1979.

Additional evidence has been added to the record since August 
1977, most notably in the form of a March 2004 VA examination 
report, and hearing testimony of the veteran from three 
personal hearings (February 1998, July 2000, and November 
2006, as noted hereinabove).  

At the first hearing, held at the RO before a Hearing Officer 
in February 1998, the veteran testified that he was injured 
during service in 1971, was eventually placed on bed rest 
during service, and then was sent to the "brig" in 
September 1971, where he received continuous treatment for 
back pain until his discharge in December 1971.  The veteran 
further testified that upon his discharge he was refused VA 
treatment because of the character of his discharge, and he 
could not afford private treatment.  His discharge was 
subsequently upgraded to honorable in 1979 and he began 
receiving VA treatment for his back pain right away.  The 
veteran also testified that he re-injured his back in a 
construction accident in 1987 when he fell 60 feet; however, 
he believed the 1987 accident merely re-injured, or 
aggravated a pre-existing in-service injury.  

At his personal hearings in July 2000 and November 2006, the 
veteran reiterated his assertions regarding continuous in-
service back treatment from September 1971 until discharge in 
December 1971.  The veteran also testified that his December 
1971 separation examination report is based on an examination 
that never occurred, and that the information on that report 
was falsified.  

At his most recent hearing in November 2006, the veteran 
testified that he was treated for back pain from October 1971 
to December 1971, but that those records, in addition to some 
personnel records, are missing from that time period.  The 
veteran also testified that he attempted to obtain the 
"missing" records, but explained that the Board of 
Correction of Military Records had not released any such 
records so there were no records to provide.

In addition to the veteran's hearing testimony, additional 
evidence added to the record since August 1977 establishes 
the existence of a current low back disability.  Private and 
VA treatment records from the late 1990's and this decade 
reveal that the veteran has lumbar strain, lumbar 
radiculopathy and lumbar disc bulge.  

At a VA examination in March 2004, the examiner reviewed the 
claims file and opined that the veteran had minimal current 
back problems that dated back to a Workman's Compensation 
injury in 1987, which was significant as to the degree of 
back trauma, and that despite the veteran's statement of 
ongoing complaints, the current low back complaints were not 
likely related to any in-service back injuries sustained in 
1971.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a) (2001).  The 
veteran's current application to reopen the claim of service 
connection was received prior to that date.

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence of a chronic back disability that was 
related to the documented in-service treatment for back pain, 
particularly because the December 1971 discharge examination 
was negative for any complaints, findings or diagnosis of a 
back injury or disability.  The September 1972 and August 
1977 RO decisions are final.  38 U.S.C.A. § 7105 (West 2002).

Since the prior final decision, evidence has been added to 
the claims file.  As noted hereinabove, the additional 
evidence of record consists of personal hearing testimony, a 
March 2004 VA examination report, and numerous VA and private 
treatment records showing a current low back disability.  
Thus, the additional evidence is new and material.  It 
includes competent evidence that cures the prior evidentiary 
defect.

Thus, evidence submitted since the RO's August 1977 decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

New and material evidence has been received since the RO's 
August 1977 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

III.  Service Connection

The veteran seeks service connection for the residuals of a 
claimed in-service back injury.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A careful review of the veteran's service medical records 
reveals that the veteran complained of low back pain of one 
week's duration in December 1969.  He denied any trauma.  The 
impression was back strain.  He then injured his back twice 
in March 1971.  The first incident occurred when the veteran 
raised up from a squatting position and hit his lower back on 
an open drawer edge.  The veteran suffered a 1 cm. 
laceration, which was tender on examination.  The veteran 
complained of a cramping sensation radiating around the left 
side.  The impression was trauma to the left lower back and 
associated post trauma tenderness.  The second incident 
occurred several days later, after falling down a ladder.  
The veteran's shoe came off about half way down the ladder 
and the veteran fell, hitting his lower back, and braking his 
fall with his hands, then hitting his back again from the 
rebound.  Considerable muscle spasm was present on 
examination and extreme tenderness was noted locally around 
the abrasion area.  The impression was falling trauma with 
abrasion left mid back.  The veteran was admitted to the ward 
for observation and was prescribed Darvon for the pain and 
hot pack therapy.  The veteran was found NFFD (not fit for 
duty) pending a new evaluation.  

A September 1971 record notes complaints of low back pain, 
dull, aching type, for approximately the past six months, 
intermittently.  X-rays were negative.  The impression was 
lower back strain, probably chronic.  Bed rest was prescribed 
for one week, as the veteran was ordered to return to the 
Dispensary one week later.  

The veteran's December 1971 discharge examination report was 
negative for any complaints, findings, or diagnosis of a low 
back disability.  The veteran signed a statement in December 
1971 indicating that he agreed with the findings of the 
examining physician regarding the discharge examination and 
did not desire to make a statement in rebuttal.  

Shortly after discharge from service, the veteran submitted a 
claim of service connection for a low back disability.  In 
the September 1972 decision, the RO denied the veteran's 
claim and explained that no chronic back disability was shown 
on the discharge examination despite the treatment noted 
during service.  In 1977, the veteran submitted an 
application to reopen a claim of service connection for a low 
back disability.  In an August 1977 decision, the RO denied 
the veteran's claim, noting that the veteran suffered an 
injury in 1976 and any current symptoms were not related to 
service.  

At a VA examination in October 1977, the diagnosis was low 
back syndrome.  A lumbar spine series revealed that the bony 
structure and joint spaces were unremarkable, and the 
impression was within normal limits.  

In September 1979, the veteran's discharge by reason of 
unsuitability, and General Court Martial Order were removed 
from his record, and his discharge status was upgraded to 
honorable.  A DD Form 215 was issued to reflect this change.  

VA x-ray studies from November 1988 noted no change in the 
appearance of the lumbar spine and no evidence of acute 
disease.  

VA treatment records also show that the veteran received a 
series of epidural steroid injections in his lumbar spine 
from a VA pain clinic in 1996.  

A VA examination in July 1997 notes a diagnosis of 
degenerative disc disease of the lumbosacral spine per a 
March 1997 magnetic resonance imaging (MRI).  The veteran 
reported to the examiner that he had chronic back pain since 
a fall in 1971, and that his back pain was aggravated in 1987 
by another fall.  The veteran had undergone multiple epidural 
injections and was treated with medications at the pain 
clinic.  No opinion as to the likely etiology of the low back 
disability was offered.  

A March 2002 private examination report noted that the 
veteran most recently injured his back in an automobile 
accident one day prior to the examination, and also noted a 
prior back injury in 1988.  The veteran complained of low 
back pain, left leg pain, and radiating pain to both legs.  
The diagnosis was lumbar sprain/strain with associated 
myofascitis; lumbar radiculopathy; and lumbar disc bulge.  

An April 2002 private MRI report reveals an impression of 
diffuse disc bulge 4-5 mm at L4-L5 disc level with 
impingement at the L5 nerve roots, bilaterally.  

June 2002 VA x-rays of the lumbar spine reveal minimal disc 
narrowing at L4-5.  

At a VA examination in March 2004, the veteran had no 
evidence of scoliosis and there was normal extremity 
alignment.  Weightbearing gait, walking on toes, and walking 
on heels was normal.  A near full squat was performed and the 
veteran arose easily from the sitting and supine positions.  
There was no evidence of muscle spasm, swelling, or masses.  
There was minimal tenderness in the paraspinal muscles.  
There was no tenderness in the muscles throughout the thighs 
and/or legs.  Range of motion of the lumbar spine was 
slightly limited, 10 degrees shy of normal on flexion, 
extension and lateral bending bilaterally.  Rotation was 
normal.  Muscle strength appeared normal.  X-rays were 
essentially normal.  The examiner noted the findings on the 
April 2002 MRI report, as noted hereinabove.  The diagnosis 
was low back discomfort with minimal objective clinical 
findings, normal x-rays, and minimal MRI changes compatible 
with stated age.  The examiner reviewed the claims file and 
opined that the veteran had minimal current back problems 
that dated back to a Workman's Compensation injury in 1987, 
which was significant as to the degree of back trauma, and 
that despite the veteran's statement of ongoing complaints, 
the current low back complaints were not likely related to 
any in-service back injuries sustained in 1971.  This opinion 
is uncontroverted.  

In sum, the evidence in this case reveals that the veteran 
was treated for a back injury during service; however, there 
is no evidence of record to substantiate the veteran's 
assertions that he has received continued treatment for a 
back disability since the 1971 injury, and the veteran's 
discharge examination from December 1971 was negative for 
complaints, findings or diagnosis of a back injury.  The 
Board is mindful of the veteran's assertions that he was 
treated for back pain while in the "brig" and military 
prison from September 1971 to December 1971, and that he 
tried to obtain VA treatment for back pain within a year 
after his discharge from service; and the Board does not 
doubt the sincerity of the veteran.  Nevertheless, the record 
does not show that the veteran's current back disability is 
related to the March 1971 in-service treatment, and the 
veteran has not provided any evidence to corroborate his 
assertion that the December 1971 discharge examination was 
falsified.  According to the record, the veteran was offered 
an opportunity to rebut the findings on the December 1971 
examination report and, according to his signed statement, he 
opted not to do so.  There is no evidence of record, other 
than the appellant's contentions, that his current back 
disability is related to any disease or injury incurred in or 
aggravated by service.  As the appellant is not a medical 
expert, he is not competent to express an authoritative 
opinion on this issue.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Moreover, the record reflects that the veteran sustained 
additional injury to his back in 1976, 1987 and 2002, and the 
VA examiner in March 2004 reviewed the veteran's claims file 
in its entirety and opined that the veteran's current back 
disability was more likely related to the more serious 
accident in 1987 rather than the in-service complaints in 
March 1971.  The veteran has not produced any other opinion 
to the contrary.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
of service connection for the residuals of a back injury.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2005).  As there is no competent medical 
evidence linking the origin of the veteran's current back 
disability to service, service connection is not warranted 
for that disability.  



	(CONTINUED ON NEXT PAGE)









ORDER

The issue on appeal of entitlement to service connection for 
nicotine addiction (on a direct basis only) is dismissed.  

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of service 
connection for dysthymia is dismissed.  

The claim of service connection for residuals of a back 
injury is reopened; service connection for residuals of a 
back injury is denied.  



			
                   N.R. ROBIN	L.M. BARNARD
	             Veterans Law Judge                                 
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	                                           WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


